12 So. 3d 1288 (2009)
Christopher SHOLLY, Appellant,
v.
DISC VILLAGE, INC., d/b/a Greenville Hills Academy, Appellee.
No. 1D08-5560.
District Court of Appeal of Florida, First District.
July 24, 2009.
Richard W. Reno, Crawfordville, for Appellant.
David A. Cornell and Jeremy L. Dubyak, Jacksonville, for Appellee.
PER CURIAM.
The trial court dismissed Appellant's complaint upon a motion to dismiss for failure to state a cause of action and upon an allegation that the claim was barred by the statute of limitations.
The complaint adequately pled a claim for negligent hiring and further alleged a valid basis for delayed discovery of the tort. The fact specific basis for this statute of limitations defense could not be resolved on a motion to dismiss.
The case is reversed and remanded to the trial court for further proceedings.
BARFIELD, PADOVANO, and LEWIS, JJ., concur.